Russell, C. J.
It is conceded by counsel for tbe plaintiff in error that the only question involved in the determination of the ease sub judice is: Was the plaintiff in error, under the facts and circumstances, a tenant of defendants in error, or was he a purchaser? In other words: Did the relation of landlord and tenant exist, or did the relation of vendor and vendee exist between the parties? Other grounds upon which the judgment rendered in the municipal court might be erroneous must therefore be treated as abandoned. And since there was ample evidence to authorize a finding that the actual relation between the parties was that of landlord and tenant (though the evidence upon that subject was in conflict), it can not be said that the trial judge erred in overruling the motion for a new trial, or that the appellate division of the municipal court erred in sustaining that finding.

Judgment affirmed.